Citation Nr: 0827704	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased rating for adjustment 
disorder with depressed mood, assigned a 30 percent rating 
prior to February 14, 2007, and a 50 percent rating, 
effective February 14, 2007.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2005, which denied service connection for 
prostate cancer, and April 2007, which denied a rating in 
excess of 30 percent for adjustment disorder with depressed 
mood.  The veteran appealed, and the veteran was granted a 50 
percent rating, effective February 14, 2007.  That issue 
remains on appeal, as a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the October 2007 statement of the case, the RO framed the 
issue as "evaluation of adjustment disorder with depressed 
mood currently evaluated as 30 percent disabling from 
December 12, 2005, has been increased to 50 percent effective 
February 14, 2007."  In the substantive appeal received in 
October 2007, the veteran identified two issues, 
specifically, "evaluation of adjustment disorder currently 
evaluated as 30% disabling from December 12, 2005," and 
"evaluation of adjustment disorder currently evaluated as 
50% disabling from February 14, 2007."  The RO did not 
explicitly address the rating since December 2005, however.  
Moreover, the Board must independently address jurisdictional 
issues, regardless of the actions of the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service connection for adjustment disorder with depressed 
mood was granted in a June 2006 rating decision, and assigned 
a 30 percent rating, effective in December 2005.  In March 
2007, he filed for an increased rating, stating his condition 
had worsened, and pointing to a February 2007 private 
evaluation in support of his claim.  Although within a year 
of the notification of the grant of service connection, there 
was no indication of an intent to appeal the rating assigned 
in the original grant of service connection; therefore, the 
claim was an increased rating claim.  See Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (statement 
considered claim for increase, where there was no evidence of 
an intent to appeal a prior rating decision dated within a 
year of claim increase, and claimant stated condition had 
worsened).  As such, the time period for consideration must 
be based on that claim for an increase, received March 12, 
2007, which is up to one year prior to the date the claim was 
received.  38 C.F.R. § 3.400(o)(2); see Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The effective date of the grant of an 
increased rating was in February 2007; therefore, the issue 
of entitlement to a rating higher than 30 percent for the 
remainder of the one year period prior to the claim is on 
appeal.  

However, there is no free-standing claim for an earlier 
effective date; once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, this 
decision is limited to the issues of whether a rating in 
excess of 30 percent is warranted for adjustment disorder 
with depressed mood from March 12, 2006 (one year prior to 
the claim for increase) and whether a rating in excess of 50 
percent is warranted beginning February 14, 2007.


FINDINGS OF FACT

1.  The veteran did not serve on active duty in Vietnam, or 
in Korea during the time Agent Orange was used in Korea, and 
has not otherwise been shown to have been exposed to Agent 
Orange while on active duty.

2.  Prostate cancer was first manifested many years following 
the veteran's separation from service and is unrelated to any 
in-service events.

3.  The veteran failed to report, without good cause, for VA 
examinations scheduled for April 2007 and May 2007, and a VA 
examination was needed to evaluate his symptoms of adjustment 
disorder with depressed mood.

CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The claim of entitlement to an increased disability 
rating for adjustment disorder with depressed mood is denied 
based on the veteran's failure to report for scheduled VA 
examinations.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for prostate cancer

A.  Duty to Assist

In a letter dated in April 2005, prior to the initial 
adjudication of the service connection claim, the RO advised 
the claimant of the information necessary to substantiate the 
claim for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim, 
and of the evidence necessary to substantiate a claim based 
on Agent Orange exposure.  He was advised of various types of 
lay, medical, and employment evidence that could substantiate 
the various elements of his service connection claim.  In 
addition, he was provided with information regarding assigned 
ratings and effective dates in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although he was not 
provided information regarding ratings and effective dates, 
as to this specific claim, there is no rating or effective 
date to be assigned as a result of this decision; it was 
harmless error to have omitted notice as to these elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim 
was subsequently readjudicated by means of a statement of the 
case in June 2006.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical and 
personnel records have been obtained, as have all post-
service treatment records identified by the veteran, 
including VA records.  A VA examination is not warranted 
because, as discussed below, the evidence establishes that no 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
He has not identified the existence of any potentially 
relevant evidence which is not of record.  Thus, the Board 
also concludes that VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, such as 
malignant tumors, will be rebuttably presumed if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Service medical records do not show the presence of prostate 
cancer in service.  Subsequent to service, a summary of the 
veteran's hospitalization in St. Mary's Hospital from 
November to December, 2000, shows that the veteran was 
hospitalized for surgical resection of the prostate, and 
grade 2 adenocarcinoma of the prostate was confirmed on 
pathology studies.  There is no competent evidence of the 
presence of prostate cancer until many years after service.  
There is no competent medical evidence of record relating 
prostate cancer to service, nor was prostate cancer shown to 
have been manifested to a compensable degree within one year 
following the veteran's separation from service.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection based on 
exposure to herbicide agents (e.g., Agent Orange) in Vietnam 
will be presumed for certain specified diseases, including 
prostate cancer, which are first manifest after service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, the veteran did not serve on active duty in Vietnam, 
and thus the legal presumption of service connection for 
certain conditions does not apply.  

The veteran contends, however, that he developed prostate 
cancer as a result of Agent Orange spray used in Korea while 
he was stationed in Camp St. Barbara in northern [South] 
Korea next to the DMZ.  In support of his contention, he 
submitted a page from his military personnel record, showing 
his assignment in Korea from February 25, 1966, to June 13, 
1967.  

Personnel records show that during the time he was stationed 
in Korea, his occupational specialty was message clerk, and 
he was assigned to the Headquarters and Headquarters Battery, 
6th Battalion, 12th Artillery, 8th Army.  Service medical 
records show that the veteran was treated at the Camp St. 
Barbara dispensary on several occasions.  

The Department of Defense has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969.  See 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  The 
herbicide was used along an area of the DMZ, including a 
strip of land 151 miles long and up to 350 yards wide from 
the fence to North of the "civilian control line."  However, 
the veteran was in Korea prior to the confirmed dates of 
Agent Orange use in Korea.  He has submitted no evidence 
corroborating his assertion that Agent Orange was used in 
Korea during his tour of duty.  

In addition, the veteran's unit was not one of the specific 
units identified by the Department of Defense as having 
served in areas along the DMZ where herbicides were used.  
See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  

In sum, the Board finds the evidence that the veteran was 
exposed to Agent Orange while in Korea from February 1966 to 
June 1967 to be speculative.  Therefore, since prostate 
cancer was first manifested many years after service and 
there is no other basis to connect the onset of the condition 
to service, the Board finds that the preponderance of the 
evidence is against the claim.  Consequently, the Board finds 
that the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for prostate cancer must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Increased Rating for Adjustment Disorder With Depressed 
Mood

A.  Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the veteran was provided a letter in March 2007, 
prior to the adjudication of his increased rating claim, 
which informed him that in order for an increased rating, 
evidence must show his condition had become worse.  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence, and told him to 
provide any relevant evidence in his possession.  He was told 
that a disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.    

This letter also informed the veteran that the nearest VA 
medical facility to him had been asked to schedule him for an 
examination.  He was informed that this examination was very 
important, and that without it, VA may have to deny his 
claim, or pay him less.  He was informed of how to reschedule 
the examination, if necessary.  The statement of the case 
also included citation to 38 C.F.R. § 3.655, which provides 
that if a veteran fails without good cause to report for an 
examination scheduled in connection with a claim for an 
increased rating, the claim will be denied.  

As to the duty to assist, the veteran's VA medical records 
have been obtained.  The veteran submitted private medical 
evidence.  He failed to report for VA psychiatric 
examinations scheduled in connection with his increased 
rating claim, in April 2007 and May 2007, without 
explanation.  The consequences for the veteran's failure to 
report for these examinations will be discussed in detail 
below.  Neither the veteran nor his attorney has indicated 
that any other pertinent evidence exists which has not 
already been obtained.

Thus, the Board finds that all necessary notification and 
development possible in light of the veteran's failure to 
cooperate by reporting for VA examinations has been 
accomplished, and therefore appellate review may proceed.  
dd.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Increased Rating

The veteran was granted service connection for adjustment 
disorder with depressed mood, currently evaluated 50 percent 
disabling, due to a noncompensably rated service-connected 
hearing loss, and tinnitus, rated 10 percent disabling.  
According to the reports of record from Dr. M. Canell, 
Psychologist, the veteran's hearing loss and tinnitus have 
resulted in an adjustment disorder and depressed mood, caused 
by his hearing problems and associated communication 
difficulties.  The veteran contends his condition has 
worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the present level of disability is of primary 
concern in determining the current rating to be assigned, the 
disability must be considered in the context of the whole 
recorded history, including service medical records,.  See 38 
C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
"present," however, extends from one year before the claim 
was filed until VA makes a final decision on the claim.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, staged ratings may be assigned.  Id.  In this case, 
the RO's grant of a 50 percent rating effective February 14, 
2007, represents such a staged rating.

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  A mental 
disorder is rated 30 percent when it results in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A mental 
disorder is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsess-ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

However, as a threshold matter, the veteran failed to report 
for five (5) VA examinations scheduled from February 2006 to 
May 2007 in connection with his psychiatric condition claims; 
indeed, he has never reported for a VA examination with 
respect to his psychiatric condition.  When a claimant fails 
to report, without good cause, for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.  When a veteran misses a 
scheduled VA examination, the Board must consider (1) whether 
the examination was necessary to establish entitlement to the 
benefit sought, and (2) whether the veteran lacked good cause 
to miss the scheduled examination.  Turk v. Peake, 21 Vet. 
App. 565 (2008); see 38 C.F.R. § 3.655(a).  

With respect to the latter, on the first occasion, in 
February 2006, the veteran requested that the examination be 
postponed pending the receipt of private medical evidence.  
Later that month, he said he was unable to report for the 
examination because he was sick.  Since then, he has not 
provided any reasons for his failure to report for scheduled 
examinations, including for the two scheduled in connection 
with the current claim for an increased rating.  In March 
2007, he was informed that the RO had determined that his 
entitlement to benefits could not be established or confirmed 
without a current VA examination, and provided with 
information as to the date and location.  The veteran failed 
to report for the examination.  

In May 2007, he was again notified that an examination was to 
be scheduled.  This time, he was told that the examination 
would be scheduled at the VA facility nearest him.  He was 
told that the examination was very important, and that 
without it, VA may have to deny his claim, or he might be 
paid less than he otherwise would receive.  Again, he failed 
to report, with no reason given.  The notices were sent to 
the veteran through his attorney, as required by the 
veteran's contract with his attorney.  Thus, the veteran was 
properly notified of the examinations, but good cause has not 
been shown for his failure to report.  See 38 C.F.R. § 3.655.  

As to whether the examination was necessary, VA has 
discretion to determine when additional information is needed 
to adjudicate a claim.  See Turk, supra (noting that 
corresponding to VA's duty to assist the veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim).  As in Turk, in this case, 
the veteran refused to attend examinations scheduled to aid 
in the development of his claim.  As in that case, VA 
fulfilled its duty to assist the veteran in developing his 
claim by informing him of the evidence that was needed to 
evaluate his claim and by attempting on multiple occasions to 
schedule examinations aimed at gathering the necessary 
information.  Id.  In the Board's judgment, an examination 
was necessary, because, as detailed below, the private 
examination reports are inconsistent with the other evidence 
of record, and do not adequately explain the symptoms.  

VA treatment records show that in January 2000, the veteran 
was initially seen at the VA.  His weight at that time was 
190 pounds.  Subsequently, he underwent surgery for prostate 
cancer.  In July 2003, a VA audiology examination disclosed 
bilateral constant tinnitus, and bilateral hearing loss, with 
puretone threshold averages in the right ear of 50 decibels, 
and in the left ear of 65 decibels, with speech recognition 
of 96 percent in the right ear and 92 percent in the left 
ear.  Around that time, he was provided with hearing aids.  
In February 2005, he mailed his hearing aids to VA, with 
specific identification of problems he was having 
(shrillness), and the hearing aids were adjusted and sent 
back to the veteran.  

In September 2005, Dr. Canell evaluated the veteran.  
Reportedly, the veteran had been a farmer since about 1969.  
Currently, Dr. Canell found that the veteran did very little 
in terms of farming and his other lifestyle habits appeared 
to have deteriorated to significant degree.  The veteran 
slept very poorly and demonstrated all the symptoms of medial 
and final insomnia.  He had also lost a considerable amount 
of weight, although most of this was after prostate surgery.  
He did very little in the way of recreational activities.  He 
attended American Legion meetings, occasionally served on the 
Honor Guard for military funerals, and attended church every 
week.  He said that he was too sad to work and when he did 
work, he did not do it well.  He stated that the reason he 
avoided people was because he could not hear.  His 
conversational tone was unusually low.  His affect and mood 
were decidedly depressed.  Dr. Canell observed that the 
veteran was extremely depressed about his deterioration in 
hearing.  The diagnosis was adjustment disorder with 
depressed mood.  He anticipated that although the veteran's 
symptoms were currently moderate, his deteriorating regard 
for being with other people, the cardinal feature of 
difficulty in gainful employment, was a feature that would 
probably exacerbate to a severe to profound level shortly.  

VA treatment records dated in December 2005 show that a 
nursing intake clinic note reported that the veteran weighed 
181.4 pounds (BMI 25).  He did not have altered cognitive 
status.  Depression screen was positive, and the primary care 
provider was notified of this.  However, when seen by the 
primary care provider, about an hour later, the veteran 
denied being depressed or anxious.  No hearing loss or 
tinnitus or problems communicating were noted, and the list 
of the veteran's chronic problems did not include tinnitus, 
hearing loss, or any psychiatric disorder.  On February 14, 
2006, the veteran weighed 187.4 pounds.  

In a report dated February 20, 2006, Dr. Canell mentioned 
that the veteran's hearing loss caused crying and statements 
reflective of low self-esteem.  He had increased symptoms of 
crying, amotivational behavior, severe lack of self-esteem, 
severe problems with intimacy, severe weight loss due to 
deteriorating appetite, and feelings of hopelessness, which 
were all too apparent.  Cognitively, he revealed symptoms of 
depression associated with moderately severe concentration 
difficulties, problems in sustaining attentiveness, and 
borderline response to memory tests.  These had resulted in 
totally reclusive behavior.  

In July 2006, VA records show that the veteran weighed 180.4 
pounds, a loss of 7 pounds since his last visit.  He denied 
symptoms of hearing loss and tinnitus.  

In December 2006, he was seen in the primary care clinic.  He 
weighed 188 pounds. Depression screen was negative, and he 
did not have altered cognitive status.  He reported allergies 
at night.  

According to a February 14, 2007, report from Dr. Canell, the 
veteran was losing significant amounts of weight.  His affect 
and mood were noted to be decidedly depressed, and Dr. Canell 
believed his depression had gone beyond the severe level.  He 
displayed a sunken chin upon his chest, red, watery eyes, 
severely poor eye contact, whimpering, wailing, and "the 
type of facial features that even to a layman would reveal 
the depression that is going on."  Reportedly, the veteran 
had continued weight loss and it was "obvious" that he was 
not eating enough.  For all practical purposes, he did not go 
anywhere, because he could not hear anyone and did not want 
anyone to know.  He stated that he was not using hearing aids 
because they produced echoes.  He first became angry then 
began to sob upon questioning about whether he could talk to 
VA about this phenomenon.  His speech was almost inaudible at 
times, and his eye contact extremely poor.  

Dr. Canell concluded that the veteran had now reached major 
depressive proportions.  He appeared to be almost completely 
insensitive to stimulation, and had lost virtually any 
motivation to assimilate any type of pleasure.  He appeared 
to be so fatigued to the point where he was quite obviously 
lethargic, and it was almost impossible to understand some of 
things that he said even if he spoke loudly enough, which did 
not occur very often.  He was so reclusive as to be called 
pathologically asocial.  Dr. Canell added a diagnosis of 
major depressive disorder, recurrent, moderate, with 
melancholic features, which he indicated would not have 
occurred if not for the problems with hearing loss and 
tinnitus.  

On February 23, 2007, he was evaluated in a VA eye clinic, 
where none of these symptoms were noted, including 
communication problems.  

On May 16, 2007, Dr. Canell wrote that the veteran revealed 
an extremely pronounced, diminished interest in working and 
virtually no pleasure in any of the formerly enjoyed 
recreational activities.  Virtually all of his waking hours 
consisted of a fatigued, "laden" type of reclusiveness that 
included absolutely no activity that would take him out of 
his home and nothing he would pay attention to for any 
significant amount of time at home.  He also had 
deterioration in cognition, even to questions that a mildly 
retarded individual could answer with little difficulty.  

Eye clinic notes dated in May and August 2007 do not show any 
indication of the presence of any of these symptoms.  Indeed, 
an ophthalmologist in August 2007 based one of his 
conclusions in part on the veteran's recollection.  

Thus, despite the extreme level of symptomatology reported by 
Dr. Canell, except for one positive answer to a depression 
screen in December 2005 (which the veteran denied upon later 
questioning), no psychiatric symptoms, including cognitive 
problems, were noted in the VA outpatient treatment records.  
Although the treatment was for physical conditions, no 
difficulty in understanding by the veteran was reported.  
Indeed, on multiple occasions, he was noted to be motivated 
to learn, and did not have any barriers to learning.  
Reportedly, according to Dr. Canell, by February 2007 his 
symptoms, including a sunken chin upon his chest, red, watery 
eyes, severely poor eye contact, whimpering, and wailing, had 
become obvious to even a layman, but still none were noted in 
the VA treatment records.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence, where it would otherwise be expected).  In 
an environment where a simple positive answer on a depression 
screening test is cause for further investigation, it is 
difficult to imagine that symptoms of this extreme degree, 
clear even to a layman, would have gone entirely unremarked, 
every time the veteran was seen.  

In May 2007, deterioration in cognition, to a point beyond 
mild retardation, was indicated, but yet in August 2007, he 
was able to recollect an aspect of his eye examination-which 
the examiner had not recalled-and which the examiner relied 
upon in the assessment.  At a minimum, this indicates that 
any cognitive impairments were not obvious enough to be 
noticed by that doctor.  Moreover, progressively severe 
weight loss, as a psychiatric manifestation, has been noted 
on all of Dr. Canell's reports, while the VA medical evidence 
throughout this same period shows that the veteran's weight 
has fluctuated by less than 8 pounds, from 180 to 188, and it 
has not been indicated that this weight range is abnormal.  

In short, on the limited occasions when Dr. Canell's reported 
symptoms can be compared on a substantially direct basis with 
symptoms shown otherwise-in this case, on VA treatment 
reports-the findings noted by Dr. Canell have not been 
corroborated.  Instead, they have contrasted to a degree that 
casts into doubt the credibility of the findings reported on 
Dr. Canell's reports.  In this regard, unlike Dr. Canell's 
reports, the VA treatment records show treatment by multiple 
providers, for a variety of concerns.  Overall, the complete 
absence of psychiatric complaints or abnormal findings in the 
VA treatment records pertaining to the time period at issue 
calls into question the severity of the condition, as 
portrayed by Dr. Canell.  Added to this is the complete 
absence of any problem with the veteran's communication noted 
since he returned his hearing aids for adjustment in 2005-
either as the speaker or the listener-in the VA records, 
although his reported reactions to his hearing difficulties 
of shame, isolation, and other symptoms, formed the basis for 
the grant of service connection for the adjustment disorder 
with depressed mood.  

For the foregoing reasons, the evidence provided by Dr. 
Canell is not of sufficient probative value, alone, as to 
provide a sufficient basis for rating the severity of the 
veteran's service-connected adjustment disorder with 
depressed mood.  See Turk, supra; Kowalski v. Nicholson, 
19 Vet.App. 171 (2005) (stating that VA has discretion to 
schedule a veteran for a medical examination where it deems 
an examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet.App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  In this regard, an 
evaluation will be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Since the veteran has failed, without any cause 
given, to report for VA examinations scheduled in connection 
with his claim for an increased rating, the claim must be 
denied.  In reaching this determination, as preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

ORDER

Service connection for prostate cancer is denied.

Entitlement to an increased rating for adjustment disorder 
with depressed mood, assigned a 30 percent rating prior to 
February 14, 2007, and a 50 percent rating, effective 
February 14, 2007, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


